 1   Anton N. Handal (Bar No. 113812)                     SEYFARTH SHAW LLP
     tony.handal@gmlaw.com                                Laura Maechtlen (SBN 224923)
 2   Gabriel G. Hedrick (Bar No. 220649)                  E-mail: lmaechtlen@seyfarth.com
     gabriel.hedrick@gmlaw.com                            Chantelle C. Egan (SBN 257938)
 3   GREENSPOON MARDER LLP                                E-mail: cegan@seyfarth.com
     401 West A Street, Suite 1150                        Pritee K. Thakarsey (SBN 266168)
 4   San Diego, California 92101                          E-mail: pthakarsey@seyfarth.com
     Tel: 619.544.6400                                    560 Mission Street, 31st Floor
 5   Fax: 619.696.0323                                    San Francisco, California 94105
                                                          Telephone:    (415) 397-2823
 6   Attorneys for Plaintiff                              Facsimile:    (415) 397-8549
     SUSHAMA GOKHALE
 7                                                        Dana L. Peterson (SBN 178499)
                                                          E-mail: dpeterson@seyfarth.com
 8                                                        2029 Century Park East, Suite 3500
                                                          Los Angeles, California 90067-3021
 9                                                        Telephone:    (310) 277-7200
                                                          Facsimile:    (310) 201-5219
10
                                                          Attorneys for Defendants
11                                                        DOLBY LABORATORIES, INC.;
                                                          JEFFREY FEHERVARI and CONROY
12                                                        SHUM

13

14                               UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16   SUSHAMA GOKHALE, an individual;                     CASE NO.: 3:17-cv-03845-JST

17                 Plaintiff,                            JOINT MOTION TO MODIFY
                                                         SCHEDULING ORDER REGARDING
18          v.                                           EXPERT DISCLOSURE DEADLINES

19   DOLBY LABORATORIES, INC., a
     California corporation; JEFFREY
20   FEHERVARI, an individual; CONROY
     SHUM, an individual; and DOES 1 to 10,
21   inclusive,

22                 Defendants.

23

24          Plaintiff Sushama Gokhale (“Plaintiff”) and Defendants Dolby Laboratories, Inc.,

25   Jeffrey Fehervari, and Conroy Shum (collectively, “Defendants”) (Plaintiffs and Defendants are

26   collectively referred to herein as the “Parties”), having met and conferred and agreeing that it is

27   necessary to modify the Court’s Scheduling Order, as modified on August 23, 2018

28   (“Scheduling Order”) (ECF No. 49) as it pertains to expert witness disclosures and expert

                                           -1-
     JOINT MOTION TO MODIFY SCHEDULING ORDER                                  Case No. 3:17-cv-03845-JST
 1   discovery, hereby jointly move the Court for an order modifying the Scheduling Order as
 2   follows:
 3    Event                              Current Deadline                Proposed Deadline
 4    Expert disclosures                 November 12, 2018               November 19, 2018
 5
      Expert rebuttal                    November 30, 2018               December 7, 2018
 6
      Expert discovery cut-off           December 14, 2018               December 21, 2018
 7

 8            Modification of the Scheduling Order is warranted for the following reason: Plaintiff’s
 9   expert was unexpectedly evacuated from his home on November 8th due to the wild fires in Los
10   Angeles County. Accordingly, Plaintiff’s expert is having to deal with significant personal
11   issues, which have recently arisen through no fault of his own and that are beyond his control.
12   Plaintiff therefore believes it is necessary to postpone expert witness disclosures to permit
13   Plaintiff’s expert witness to attend to personal matters related to the current wildfires.
14            Defendants are not opposed to the requested modification to the scheduling order.
15            The proposed modifications will not affect any other dates or deadlines set by the Court.
16   The Parties previously jointly requested a modification of the Scheduling Order on July 24,
17   2018, which was granted. (ECF No. 33.) Plaintiff also subsequently filed an opposed motion to
18   modify the scheduling order on August 9, 2018, which the Court granted-in-part and denied-in-
19   part and which resulted in the current schedule. (ECF No. 49.)
20            IT IS SO STIPULATED, through Counsel of Record.
21   Dated: November 9, 2018                        GREENSPOON MARDER LLP
22
                                            By:     /s/ Gabriel G. Hedrick
23                                                  Anton N. Handal
                                                    Gabriel G. Hedrick
24                                                  Attorneys for Plaintiff
                                                    SUSHAMA GOKHALE
25

26

27

28
                                           -2-
     JOINT MOTION TO MODIFY SCHEDULING ORDER                                    Case No. 3:17-cv-03845-JST
 1   Dated: November 9, 2018                        SEYFARTH SHAW LLP
 2
                                            By:     /s/ Dana L. Peterson
 3                                                  Dana L. Peterson
                                                    Chantelle C. Egan
 4                                                  Attorneys for Defendants
                                                    DOLBY LABORATORIES, INC.; JEFFREY
 5                                                  FEHERVARI and CONROY SHUM
 6

 7                                            ATTESTATION
 8          I, Gabriel G. Hedrick attest that the above signatory has read and approved the foregoing
 9   joint motion and consents to its filing in this action.
10
                                            By:     /s/ Gabriel G. Hedrick
11                                                  Gabriel G. Hedrick
12

13          IT IS ORDERED that the forgoing joint motion for modification of the Scheduling
14   Order is approved.
15

16   Dated: November 13, 2018
17                                                UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                           -3-
     JOINT MOTION TO MODIFY SCHEDULING ORDER                                 Case No. 3:17-cv-03845-JST
